      3:20-cv-01552-JMC        Date Filed 05/14/20      Entry Number 60        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Mary T. Thomas, Nea Richard, Jeremy            )       Civil Action No.: 3:20-cv-01552-JMC
Rutledge, Trena Walker, Dr. Brenda             )
Williams, and The Family Unit, Inc.,           )
                                               )
                         Plaintiffs,           )
                                               )
        v.                                     )
                                               )
Marci Andino, as Executive Director of the )                          ORDER
State Election Commission, John Wells          )
in his official capacity as Chair of SC State )
Election Commission, Clifford J. Edler and )
Scott Moseley in their official capacities as )
Members of the South Carolina State            )
Election Commission, and Henry D.              )
McMaster in his official capacity as           )
Governor of South Carolina,                    )
                                               )
                         Defendants.           )
                                               )
Kylon Middleton; Deon Tedder; Amos             )       Civil Action No.: 3:20-cv-01730-JMC
Wells; Carylye Dixon; Tonya Winbush;           )
Ernestine Moore; South Carolina                )
Democratic Party; DNC Services                 )
Corporation/Democratic National                )
Committee and DCCC,                            )
                                               )
                         Plaintiffs,           )
        v.                                     )
Marci Andino, in her official capacity as      )
Executive Director of the South Carolina       )
State Election Commission, John Wells          )
in his official capacity as Chair of South     )
Carolina State Election Commission, and )
Clifford J. Edler and Scott Moseley, in        )
their official capacities as members of the )
South Carolina State Election Commission, )
                                               )
                         Defendants.           )
____________________________________)
        This matter is before the court to address the oral argument schedule on Plaintiffs’ Motion



                                                1
      3:20-cv-01552-JMC         Date Filed 05/14/20      Entry Number 60         Page 2 of 2




for Preliminary Injunction currently scheduled for hearing on Friday, May 15, 2020. (See ECF

Nos. 7.)

       The court has reviewed all parties’ submissions, as well as all amici briefs. Therefore, it is

the court’s intention to proceed using the following schedule for arguments:

9:00 a.m.- Introductory Comments from Judge Childs
9:10 a.m.-Thomas Plaintiffs
9:30 a.m.-Middleton Plaintiffs
10:00 a.m.-Defendants South Carolina State Election Commission
10:30 a.m.-Defendant Governor McMaster
11:00 a.m.-Recess
12:00 p.m.-Defendant Intervenor South Carolina Republican Party
12:20 p.m.-Thomas Plaintiffs’ Reply
12:40 p.m. Middleton Plaintiffs’ Reply
1:00 p.m. Recess
1:15 p.m.-Court’s Final Questions

The court welcomes, but does not require, non-parties who filed amici briefs to appear at this
hearing.

       IT IS SO ORDERED.




                                                     United States District Judge
May 14, 2020
Columbia, South Carolina




                                                 2
